Motion to dismiss appeal taken by the Buffalo General Hospital denied.
Motion to dismiss appeal taken by the Commissioner of Social Welfare, Erie County, granted and that appeal dismissed without costs upon the ground that the commissioner is not a “ party *586aggrieved ” by the Appellate Division modification (CPLR 5601, subd. [a], par. [iii]), without prejudice to the filing of an application, pursuant to CPLR 5602 (subd. [a], par. 1, cl. [i]), for leave to appeal by the commissioner, if so advised.
Motion to dismiss for failure to comply with rule II [22 NYCRR 500.2] of the court denied as inappropriate (see rules II [22 NYCRR 500.2] and VI [22 NYCRR 500.6] of the Rules of the Court of Appeals).